NUMBER 13-16-00580-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI C EDINBURG


ERIC SANCHEZ,                                                                Appellant,

                                            v.

THE STATE OF TEXAS,                                                           Appellee.


                    On appeal from the 319th District Court
                          of Nueces County, Texas.


                 ORDER TO FILE APPELLATE BRIEF
           Before Justices Rodriguez, Benavides, and Longoria
                            Order Per Curiam

      This cause is currently before the Court on appellant's fourth motion for extension

of time to file the brief. The reporter’s record was filed on May 11, 2017, and appellant’s

brief was originally due to be filed thirty days thereafter. See Tex. R. App. P. 38.6(a).

This Court has previously granted appellant three extensions of time totaling 143 days to
file the brief, and appellant now seeks an additional 21 days, until November 27, 2017, to

file the brief.

        The Court GRANTS appellant’s fourth motion for extension to file the brief and

ORDERS the Honorable Gabi S. Canales to file the brief on or before November 27, 2017.

The Court looks with disfavor on the delay caused by counsel’s failure to timely file a brief

in this matter. No further extensions will be granted absent exigent circumstances. If

counsel fails to file the brief within the specified period of time, the Court will act

appropriately to ensure that appellant's rights are protected. See id. R. 38.8(b)(4).



                                                  PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
17th day of November, 2017




                                             2